Exhibit 10.1

 



MERGER AGREEMENT AND PLAN OF MERGER

 

This Plan of Merger and Merger Agreement (the “Agreement”) is made effective as
of October 16, 2014, by and between FITT HIGHWAY PRODUCTS, INC., a Nevada
corporation (the “Company”) having its principle place of business at 26381
Crown Valley Parkway, Mission Viejo, CA 92691 and GLOBAL FUTURE CITY HOLDING
INC., (“Global”) having its registered agent’s office at 2360 Corporate Circle,
Suite 400, Henderson, NV 89074.

 

WHEREAS, Global is the wholly-owned subsidiary of the Company;

 

WHEREAS, the Company owns at least ninety (90%) percent of the outstanding
shares of each class of Global entitled to vote on the Merger;

 

WHEREAS, the Board of Directors of both Global and the Company deem it advisable
and in the best interests of their respective companies and shareholders that
Global be merged with and into the Company, with the Company remaining as the
surviving corporation under the name, “Global Future City Holding Inc.”;

 

WHEREAS, the Board of Directors of Global have approved the plan of merger
embodied in this Agreement;

 

WHEREAS, the Board of Directors of the Company have approved the plan of merger
embodied in this Agreement; and

 

WHEREAS, the Company, as the sole owner of Global, does hereby waive the mailing
requirement pursuant to NRS 92A.180

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto do and hereby agree to merge on the terms and
conditions herein provided, as follows.

 

1.   THE MERGER

 

(a)The Merger

 

Upon the terms and subject to the conditions hereof, on the Effective Date (as
hereinafter defined), Global shall be merged with and into the Company in
accordance with the applicable laws of the State of Nevada (the "Merger"). The
separate existence of Global shall cease, and the Company shall be the surviving
corporation (the "Surviving Corporation") under the name "Global Future City
Holding Inc.” and shall be governed by the laws of the State of Nevada.

 



1

 

 

(b)Effective Date

 

The Merger shall become effective on the date and at the time (the “Effective
Date”) that:

 

i.            The Articles of Merger, in substantially the form annexed hereto
as Exhibit I, are accepted and declared effective by the Secretary of State of
the State of Nevada; and

 

ii.            After satisfaction of the requirements of the laws of the State
of Nevada.

 

(c)Articles of Incorporation

 

On the Effective Date, the Articles of Incorporation of the Company, as in
effect immediately prior to the Effective Date, shall continue in full force and
effect as the Articles of Incorporation of the Surviving Corporation except that
Article 1 of the Articles of Incorporation of the Company, as the Surviving
Corporation, shall be amended to state that the name of the corporation is
“Global Future City Holding Inc.”

 

(d)Bylaws

 

On the Effective Date, the bylaws of the Company, as in effect immediately prior
to the Effective Date, shall continue in full force and effect as the bylaws of
the Surviving Corporation.

 

(e)Directors and Officers

 

The directors and officers of the Company immediately prior to the Effective
Date shall be the directors and officers of the Surviving Corporation, until
their successors shall have been duly elected and qualified or until otherwise
provided by law, the Articles of Incorporation of the Surviving Corporation, or
the bylaws of the Surviving Corporation.

 

2.   CONVERSION OF SHARES

 

(a)Common Stock of the Company

 

Upon the Effective date, by virtue of the Merger and without any action on the
part of any holder thereof, each share of common stock of the Company, par value
of $0.001 per share, issued and outstanding immediately prior to the Effective
Date shall be changed and converted into one fully paid and non-assessable share
of the common stock of the Surviving Corporation, par value of $0.001 per share
(the “Survivor Stock”).

 

(b)Common Stock of Global

 

Upon the Effective Date, by virtue of the Merger and without any action on the
part of the holder thereof, each share of common stock of Global, par value of
$0.001 per share, issued and outstanding immediately prior to the Effective
shall be canceled.

 



2

 

 

(c)Exchange of Certificates

 

Each person who has become entitled to receive any Survivor Stock by virtue of
the Merger shall be entitled to receive from the Surviving Corporation a
certificate or certificates the number of Survivor Stock to which such person is
entitled as provided herein.

 

3.   EFFECT OF THE MERGER

 

(a)Rights, Privileges, etc.

 

On the Effective Date of the Merger, the Surviving Corporation, without further
act, deed or other transfer, shall retain or succeed to, as the case may be, and
possess and be vested with all the rights, privileges, immunities, powers,
franchises and authority, of a public as well as of a private nature, of Global
and the Company; all property of every description and every interest therein,
and all debts and other obligations of or belonging to or due to each of Global
and the Company on whatever account shall thereafter be taken and deemed to be
held by or transferred to, as the case may be, or invested in the Surviving
Corporation without further act or deed, title to any real estate, or any
interest therein vested in Global or the Company, shall not revert or in any way
be impaired by reason of this merger; and all of the rights of creditors of
Global and the Company shall be preserved unimpaired, and all liens upon the
property of Global or the Company shall be preserved unimpaired, and all debts,
liabilities, obligations and duties of the respective corporations shall
thenceforth remain with or be attached to, as the case may be, the Surviving
Corporation and may be enforced against it to the same extent as if all of said
debts, liabilities, obligations and duties had been incurred or contracted by
it.

 

(b)Further Assurances

 

From time to time, as and when required by the Surviving Corporation, or by its
successors and assigns, there shall be executed and delivered on behalf of
Global such deeds and other instruments, and there shall be taken or caused to
be taken by it such further other action, as shall be appropriate or necessary
in order to vest or perfect in or to confirm of record or otherwise in the
Surviving Corporation, the title to and possession of all the property,
interest, assets, rights, privileges, immunities, powers, franchises and
authority of Global and otherwise to carry out the purposes of this Agreement,
and the officers and directors of the Surviving Corporation are fully authorized
in the name and on behalf of Global or otherwise to take any and all such action
and to execute and deliver any and all such deeds and other instruments.

 

4.   GENERAL

 

(a)Abandonment

 

Notwithstanding any approval of the Merger or this Agreement by the shareholders
of Global or the Company, or both, this Agreement may be terminated and the
Merger may be abandoned at any time prior to the Effective Date, by mutual
written agreement of Global and the Company.

 



3

 

 

(b)Amendment

 

At any time prior to the Effective Date, this Agreement may be amended or
modified in writing by the board of directors of both Global and the Company.

 

(c)Governing Law

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada.

 

(d)Counterparts

 

In order to facilitate the filing and recording of this Agreement, the same may
be executed in any number of counterparts, each of which shall be deemed to be
an original.

 

(e)Electronic Means

 

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date hereof.

 

(f)Notice

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (i) if delivered by hand and
signed for by the party addressed, on the date of such delivery, (ii) if sent by
facsimile with written evidence of successful transmission, on the date of such
transmission, or (iii) if mailed by domestic certified or registered mail with
postage prepaid, on the third business day after the date postmarked. Addresses
for notice to either party are as shown on the signature page of this Agreement,
or as subsequently modified by written notice.

 

(g)Severability

 

The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitations, each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable that is not itself invalid, void or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

(h)Entire Agreement

 

This Agreement by the parties pursuant hereto represents the entire
understanding and agreement between the parties, and supersedes all prior oral,
written, and all contemporaneous oral negotiations, commitments and
understandings.

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date set forth above.

 

GLOBAL FUTURE CITY HOLDING INC.

 

Per: Michael R. Dunn
        Print Name

 

        /s/ Michael R. Dunn
         Authorized Signatory





AGREED TO AND ACCEPTED:

 

 

FITT HIGHWAY PRODUCTS, INC.

 

Per: Michael R. Dunn
        Print Name

 

        /s/ Michael R. Dunn
         Authorized Signatory

 

 

 

 

 

 

 

 



5

 

 

EXHIBIT I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

[page_1.jpg] 

 

 

 

 

[page_2.jpg] 

 



 

 

 

[page_3.jpg] 

 



 

 

 

[page_4.jpg] 

 



 

 

 

[page_5.jpg] 

 



 

 

 

[page_6.jpg] 



 

 



 

